SCOTT, J.
This action is one to foreclose a tax lien under section 1035 was Laws of 1908, and amended by chapter 65, Laws 1911. The real property affected consists of land under water lying between Fortieth and Forty-First streets and west of Twelfth avenue, in the borough of Manhattan, in the city of New York.
The many objections urged by the defendants, and which have been sustained at Special Term, are similar to those urged in a like action between the same parties affecting land under water between Thirty-Ninth and Fortieth streets and west of Twelfth avenue, and decided herewith. 154 N. Y. Supp. 85. For the reasons stated in that case, we are of opinion that the judgment appealed from must be reversed, and judgment directed in favor of the plaintiff, with costs in this court and the court below.
The findings to be reversed and new findings to be made will be determined upon the settlement of the order to be entered herein. All concur.